Citation Nr: 1711811	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the undersigned in September 2011.  A transcript of the hearing is of record.  

In April 2015, the appeal was remanded for further evidentiary development.


FINDING OF FACT

The Veteran's bilateral hearing loss has been shown at worst with Level III hearing acuity in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in July 2009.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions.  The examinations are adequate as they provide all information necessary to adjudicate the claim at issue.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  The Agency of Original Jurisdiction's actions also substantially complied with the Board's April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the September 2011 hearing before the undersigned.  The United States Court of Appeals for Veteran's Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim currently before the Board, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds that such error was harmless. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Additionally, a request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz cycles per second (Hertz or Hz). 

The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss.  

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Service connection was granted for bilateral hearing loss in an August 2010 rating decision, with an effective date in June 2009.  The bilateral hearing loss was rated as noncompensable by the RO.  

The record contains the report of an August 2009 private audiological evaluation.  However, speech discrimination testing for this evaluation was not completed using the Maryland CNC word list; hence, it is inadequate for rating purposes.  The pure tone thresholds obtained during the evaluation also did not meet the criteria for an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86; so rating using only the pure tone thresholds would not be appropriate.

The Veteran has been afforded two VA audiology examinations in support of his increased rating claim.  A VA examination dated June 2010, revealed the following pure tone thresholds, in decibels: 

HERTZ
1000
2000
3000
4000
RIGHT
15
35
65
60
LEFT
20
45
55
50
The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 44 decibels for the right ear, and 43 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 96 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran reported that his hearing loss made it difficult to "understand speech clearly sometimes."  2010 C&P Examination, p. 2. 

Applying the results from the June 2010 audiology examination to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In December 2015, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
50
65
55
LEFT
25
55
55
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels for the right ear, and 46 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 80 percent in the right ear and 84 percent in the left ear.  The examiner noted that the Veteran reported that prior to getting his hearing aids, his hearing loss made it difficult to hear anything high pitched and that often he could not understand the television even when set at a high volume.  2015 C&P Examination, p. 4.  The examiner indicated that the Veteran's current hearing loss did not preclude his understanding of conversational speech when he was in a quiet listening environment.  She also noted that it was likely the Veteran would have difficulty understanding speech on a telephone or in environments with excessive background noise.  Id.  

Applying the results from the December 2015 audiology examination to the Rating Schedule shows Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Further, there is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores; and no indication that the Veteran's bilateral hearing loss disability met the criteria of an exceptional pattern of hearing loss.  Therefore, evaluation under the alternate criteria in Table VIA, based only on pure tone thresholds is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86.  

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher than the noncompensable rating.  He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  Moreover, the December 2015 examiner considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, evidence of record shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record, and will not be further discussed herein.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).  
In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for bilateral hearing loss; therefore, the claim must be denied.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


